Citation Nr: 0911568	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  92-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic urinary tract infections.

2.  Entitlement to an initial, compensable rating for 
residuals of repair of an enterocele and a posterior 
colporrhaphy, prior to June 21, 1993, and since August 1, 
1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from January 1997 and June 1998 rating decisions.  

In the January 1997 rating decision, the RO, inter alia, 
continued the Veteran's noncompensable rating for her 
service-connected urinary tract infections.  In May 1997, the 
Veteran submitted an NOD with respect to the continuation of 
the noncompensable rating for her urinary tract infections.  
In June 1997, the RO issued a statement of the case (SOC), 
and, in July 1997, the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In the June 1998 rating decision, the RO, inter alia, granted 
service connection for a gynecological condition, including 
residuals of repair of enterocele and posterior colporrhaphy, 
and assigned a 0 percent (noncompensable) rating, effective 
March 18, 1988, assigned a 100 percent rating, effective June 
21, 1993, and assigned a noncompensable rating, effective 
August 1, 1993.  In September 1998, the Veteran filed an NOD 
regarding the disability rating assigned for her 
gynecological condition.  An SOC was issued in December 1998, 
and the Veteran filed a substantive appeal (via a VA Form 9) 
in January 1999.  

In May 1999, the Veteran testified during an RO hearing 
before RO personnel; a transcript of the hearing is of 
record.  In a July 2000 rating decision, the RO, inter alia, 
granted an increased rating of 20 percent for chronic urinary 
tract infections, effective September 9, 1996.  

In January 2003, the Board remanded the claims on appeal to 
the RO to afford the Veteran a Board hearing.  In his August 
2003 Informal Hearing Presentation, the Veteran's 
representative stated that the Veteran's hearing had been 
scheduled, but was later canceled.  The Veteran did not 
subsequently request another hearing.  

In September 2003, the Board again remanded the claims on 
appeal to the RO, for further development.  The RO completed 
all requested action and continued denial of the Veteran's 
claims (as reflected in an October 2006 supplemental SOC 
(SSOC)) and returned the matters to the Board for further 
appellate consideration.

In August 2007, the Board again remanded the claims on appeal 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After completing 
some of the requested development, the AMC continued the 
denials of the claims (as reflected in an October 2008 SSOC), 
and returned these matters to the Board for further appellate 
consideration.  

Because the claim for an initial compensable rating for a 
gynecological condition involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
In addition, as the RO assigned a 100 percent rating for this 
condition from June 21, 1993, to July 31, 1993, the Board's 
consideration of the claim for a higher rating is limited to 
periods before and after the assignment of that rating.  

Moreover, while the RO has assigned a higher rating for the 
service-connected urinary tract infections during the 
pendency of this appeal, as a higher rating is available, and 
the appellant is presumed to be seeking the maximum available 
benefit, the claim for higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on her part, is required.
REMAND

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
August 2007 remand were not followed; hence, further remand 
of these matters is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.  

In the August 2007 remand, the Board directed the RO/AMC to 
schedule the Veteran for VA examinations to determine the 
actual residuals from the repair of an enterocele and 
posterior colporrhaphy and to determine any symptoms of the 
enterocele prior to the June 1993 repair, and to evaluate her 
chronic urinary tract infections.  In the remand, the Board 
advised the Veteran that failure to report to the scheduled 
examination, without good cause, would result in denial of 
the claim for increase for urinary tract infections and might 
well result in a denial of the claim for an initial 
compensable rating for residuals of repair of an enterocele 
and a posterior colporrhaphy.  38 C.F.R. § 3.655(b).  

The Board further instructed the RO/AMC that, if the Veteran 
failed to report to any of the scheduled examination(s), the 
RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the date and time of the 
scheduled appointment(s) sent to her by the pertinent VA 
medical facility. 

In a September 2008 letter, the AMC advised the Veteran that 
it was working on her appeal, and that the VA medical 
facility nearest to her was asked to schedule a VA 
examination.  The AMC informed the Veteran that this 
examination was very important and that, without it, her case 
would be decided on the material evidence already of record, 
and VA might have to deny her claim, or she might be paid 
less than she otherwise would.  Confusingly, this letter 
listed the issues on appeal as entitlement to an initial 
compensable rating for residuals of repair of an enterocele 
and a posterior colporrhapy, prior to June 21, 1993, and 
since August 1, 1993, and entitlement to an effective date 
earlier than March 18, 1988 for the grant of service 
connection for that disability.  [Parenthetically, the Board 
points out that entitlement to an effective date earlier than 
March 18, 1988 for the grant of service connection for 
residuals of repair of an enterocele and a posterior 
colporrhaphy was denied in the August 2007 Board decision].  

A copy of a September 2008 letter from the West Haven VA 
Medical Center (VAMC) to the Veteran advised her that the VA 
RO requested the compensation and pension unit to coordinate 
an appointment scheduled on her behalf, and that she was 
receiving the letter because of an inability to contact her 
by phone.  The letter stated, "We are requesting you contact 
us by close of business on," however, in the space provided 
to list a date, the copy of the letter in the claims file 
states only, "Didn't call before response date 10/6."  This 
letter further stated that, if the VAMC did not hear from the 
Veteran, the Compensation and Pension examination would be 
returned to the RO, and the Veteran would need to call to 
request that another examination be scheduled.   

A Compensation and Pension examination inquiry, printed in 
October 2008, reflects that VA genitourinary and 
gynecological examinations were cancelled on October 7, 2008, 
due to the fact that the Veteran failed to report.  In an 
October 2008 letter, the AMC informed the Veteran that it had 
received information from the West Haven VAMC indicating that 
she failed to report for examination, and, that her claim was 
being routed to the rating board to process a decision on the 
evidence of record.  [Again, this letter incorrectly 
identified the issues on appeal as entitlement to a higher 
rating and an earlier effective date for the grant of service 
connection for the Veteran's service connected gynecological 
disability, and failed to list the issue of entitlement to an 
increased rating for chronic urinary tract infections].  

The foregoing simply does not establish that the Veteran was 
actually scheduled for VA examinations, as requested in the 
August 2007 remand.  Rather, the fact that the handwritten 
note on the letter from the VAMC to the Veteran states that 
the Veteran did not call before the response date on October 
6, 2008, and the evidence of record reflects that the VA 
examinations were cancelled on October 7, 2008, suggests that 
the VAMC tried to coordinate the scheduling of VA 
examinations with the Veteran, but, when they did not hear 
from her, cancelled the requested examinations.  
Unfortunately, attempting to coordinate scheduling of VA 
examinations with the appellant, as opposed to actually 
scheduling VA examinations for a specific date and time, does 
not fulfill the Board's August 2007 request that 
examination(s) be scheduled.  

Moreover, in the September 2008 letter, the AMC advised the 
Veteran that, pursuant to 38 C.F.R. § 3.655, when a claimant, 
without good cause, fails to report for an examination or 
reexamination, the claim shall be rated based on the evidence 
of record.  However, in the October 2008 SSOC, the AMC simply 
denied each claim on appeal, stating only in the Reasons and 
Bases section of the SSOC, that a VA examination was 
scheduled to evaluate the status of the Veteran's disability; 
however, she failed to report for the examination.  The AMC's 
apparent denial of each claim for a higher rating, as a 
matter of law, for failing to report for VA examinations, is 
inconsistent with the governing legal authority.  

In this regard, pursuant to 38 C.F.R. § 3.655), when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Accordingly, the record reflects that remand is required to 
schedule the Veteran for VA examinations to evaluate the 
disabilities on appeal, as requested in the August 2007 
remand.  

As was noted in the August 2007 remand, regarding the 
Veteran's gynecological disability, a March 1993 private 
defecography revealed an anterior rectocele.  In June 1993, 
the Veteran underwent a repair of enterocele and posterior 
colporrhaphy.  Lab testing after the operation revealed a 
diagnosis of febromuscular tissue, clinically enterocele sac 
and vaginal mucosa in skin.  A September 1996 VA examination 
report shows that the Veteran had no evidence of cystocele or 
rectocele.  Rectal examination revealed no evidence of pelvic 
relaxation.

A November 1996 defecography revealed a small anterior 
rectocele and slight bulge of the posterior wall.  A 
September 1997 private medical record shows that the Veteran 
complained that she felt as if her rectum was "falling 
out."  Physical examination indicated that there was no 
anatomical rectocele seen on examination in two positions 
with or without strain.  The physician opined that the 
Veteran's symptoms were unlikely from symptomatic rectocele.  
A November 1997 private defecography revealed an anterior 
rectocele, rectal intussusception, and a severe vasovagal 
reaction, secondary to the study.  A July 1998 private 
medical record shows that a proctoscopic examination 
confirmed a small anterior rectocele.

In a July 1998 statement, the Veteran stated that she found 
small amounts of brownish liquid around her rectum and 
discoloration in her underwear.  A September 1998 private 
medical record shows that the Veteran had fecal incontinence.  
During the May 1999 RO hearing, the Veteran's representative 
argued that the Veteran's disability would be more 
appropriately rated using Diagnostic Code 7332 (pursuant to 
which impairment of sphincter control of the rectum is 
rated).  The Veteran also stated that she had fecal 
incontinence and would see discoloring in her underwear.  

A December 1999 private medical record shows that the Veteran 
had some small anal fissures that were revealed on anorectal 
examination.  A March 2001 VA examination revealed that there 
was no evidence of pads worn, or protective underwear.  There 
was also no evidence of leakage and the rectum had good 
sphincter tone, heme-negative.  A December 2001 VA treatment 
record indicates that a pelvic examination was conducted and 
revealed some redundancy of vaginal tissue, although no 
defined rectocele was noted.  Rectal heme was negative and 
controls were fine.  A July 2002 VA treatment record shows a 
rectal examination was conducted and revealed brown stool, 
heme negative, and rectal tone decreased.  The assessment was 
fecal incontinence, possibly as a result of rectocele 
surgery.  An August 2002 VA treatment record shows a 
diagnosis of fecal incontinence.  An October 2002 VA 
treatment record shows complaints of a small amount of fecal 
incontinence intermittently with urinary incontinence.  It 
was noted that when she had a colonoscopy, she did not have 
fecal incontinence with the golytely prep.  The Veteran also 
stated that she sometimes had to push her rectum inside after 
a bowel movement when she felt that it had prolapsed outside.  

A December 2002 private defecogram revealed no evidence of 
prolapse or intussusception.  There was a moderate anterior 
rectocele.  A December 2005 VA treatment record shows a 
diagnosis of fecal incontinence and rectovaginal fistula.  
Pelvic examination during VA treatment in November 2007 
revealed no significant cystocele, but, there was rectocele 
with stool in vault.  

The Veteran is currently rated for her residuals of repair of 
an enterocele and a posterior colporrhaphy pursuant to 
38 C.F.R. § 4.116, Diagnostic Code 7624 (pursuant to which 
fistula, rectovaginal) is rated.  As pointed out in the 
previous remand, the evidence of record reflects that the 
Veteran does have fecal incontinence and leaking; however, 
the record does not indicate the frequency of her fecal 
incontinence and leaking, which is required by the rating 
criteria in order to effectively rate the disability.  In 
addition, although the Veteran does have fecal incontinence 
and leaking, there is no opinion in the medical evidence of 
record to indicate that this fecal incontinence is an actual 
residual of her repair of an enterocele and a posterior 
colporrhaphy.  [Notably, the Veteran was awarded a 60 percent 
rating for impairment of sphincter control, claimed as fecal 
incontinence, associated with service-connected irritable 
bowel syndrome, manifested by colonic inertia and chronic 
constipation, for the period from December 28, 1998 to March 
23, 2001, in an April 2002 rating decision.  A noncompensable 
rating was assigned from March 23, 2001].  Further, there is 
no medical evidence of record to determine the actual 
residuals of the Veteran's repair of an enterocele and a 
posterior colporrhaphy, neither is there any evidence to show 
what the Veteran's symptoms of the enterocele were prior to 
her June 1993 repair.  

Regarding the claim for an increased rating for chronic 
urinary tract infections, the Veteran currently receives a 20 
percent rating, effective September 9, 1996, for her urinary 
tract infections pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7512 (for which cystitis, chronic is rated).  Pursuant 
to Diagnostic Code 7512, this disability is rated as voiding 
dysfunction based on urine leakage, urinary frequency, or 
obstructed voiding.

The Veteran most recently underwent VA examination to 
evaluate her chronic urinary tract infections in October 
1996.  The examiner noted that she had mild stress 
incontinence, but not enough to require pads for protection.  
During her May 1999 RO hearing, the Veteran testified that 
she currently used pads and changed them constantly 
throughout the day.  During VA treatment in March 2006, the 
Veteran described frank urinary incontinence, and reported 
wearing an absorbent pad on a daily basis.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA gynecological and genitourinary examinations, by a 
physician(s), at an appropriate VA medical facility.  The 
Veteran is hereby advised that failure to report to the 
scheduled examination(s), without good cause, shall result in 
denial of the claim for increase for chronic urinary tract 
infections and may well result in a denial of the claim for 
an initial compensable rating for residuals of repair of an 
enterocele and a posterior colporrhaphy.  38 C.F.R. § 
3.655(b) (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to any of the scheduled examination(s), the 
RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the date and time of the 
scheduled appointment(s) sent to her by the pertinent VA 
medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the West 
Haven VAMC dated up to September 2008.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the West Haven VAMC since 
September 2008, following the procedures prescribed in 38 
C.F.R. § 3.159 (2008) as regards requesting records from 
Federal facilities.

In addition, during a February 1999 VA examination, the 
Veteran reported that she was in a vocational rehabilitation 
program.  In an April 2002 VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability), she indicated that she was in VA vocational 
training from September 1997, and that such training would be 
completed in 2003.  However, as no VA vocational 
rehabilitation folder has been forwarded to the Board, the RO 
should associate with the claims file the Veteran's 
vocational rehabilitation records or folder.  The Board again 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn, 11 Vet. App. at 
466-67; Bell, 2 Vet. App. at 613.  

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the Veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  Regarding the 
claim for a rating in excess of 20 percent for chronic 
urinary tract infections, the RO should also ensure that its 
letter to the Veteran meets the notice requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of each claim for higher rating should 
include specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (for 
the initial rating claim), cited to above, or  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (for the claim 
for increased rating), as appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the West 
Haven VAMC all pertinent records of 
evaluation and/or treatment of the 
Veteran's residuals of repair of an 
enterocele and a posterior colporrhaphy, 
and urinary tract infections, since 
September 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2. The RO should associate with the 
claims file any existing vocational 
rehabilitation records or folder.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  

3.  The RO should send to the Veteran and 
her representative a letter asking that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
claim on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above).   

4.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a gynecological examination for 
her residuals of repair of an enterocele 
and a posterior colporrhaphy, and a 
genitourinary examination for her urinary 
tract infections, by (a) physician(s), at 
an appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the Veteran, and 
the report(s) of the examination(s) 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the 
physician(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.  

Gynecological examination - The physician 
should indicate the actual residuals of 
the Veteran's repair of an enterocele and 
a posterior colporrhaphy, which was 
performed in June 1993.  The physician 
should also determine from the medical 
evidence of record, the Veteran's 
symptoms, if any, of her enterocele, 
prior to the June 1993 repair.  In 
addition, the physician should determine 
whether the Veteran currently has an 
enterocele or rectocele and any symptoms 
associated thereto.

If it is found that the Veteran has 
vaginal fecal leakage, and this leakage 
is a residual of the Veteran's repair of 
the enterocele and the posterior 
colporrhaphy, the physician should 
indicate the frequency per week of any 
vaginal fecal leakage and whether the 
wearing of a pad is required.

In addition, if it is found that 
impairment of sphincter control is a 
residual of the Veteran's repair of the 
enterocele and the posterior 
colporrhaphy, and the Veteran is found to 
have such a disability, the physician 
should indicate whether there is slight 
or occasional leakage, occasional 
involuntary bowel movements necessitating 
wearing of a pad, extensive leakage and 
fairly frequent involuntary bowel 
movements, or complete loss of sphincter 
control.

Genitourinary examination - The physician 
should indicate whether the Veteran's 
urinary tract infections are manifested 
by leakage, and if so, whether it 
requires the wearing of absorbent 
materials that must be changed less than 
or more than two times a day or less than 
or more than four times a day.  The 
physician should also report the 
Veteran's urinary frequency for daytime 
and evening voiding, to include whether 
it causes her to awaken at night.  
Further, the physician should indicate 
whether the disability is manifested by 
obstructed voiding characterized by 
urinary retention requiring intermittent 
or continuous catheterization.  Finally, 
the physician must report whether the 
Veteran's urinary tract infections 
require drainage/frequent hospitalization 
(greater than two times/year), and/or 
require continuous intensive management.

The physician(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

6.  If the Veteran fails to report for 
the scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the scheduled appointment(s) 
sent to her by the pertinent VA medical 
facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the Veteran fails to report 
to any of scheduled examination(s), the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider the 
claims in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claims should include 
consideration of whether "staged 
rating", pursuant to Fenderson and Hart 
(cited to above), as  appropriate, is 
warranted. 

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


